PER CURIAM.
The plaintiff in error, claiming title as assignee, brought this action in the circuit court of the United States for the Western district of Wisconsin to recover upon a nonnegotiable contract or chose in action; but the declaration, while alleging the diverse citizenship of the parties, fails to show that the suit might have been prosecuted in that court if no assignment had been made. If we may treat the averment of the complaint that the assignor of the plaintiff in error was at the date of the contract “of the city of Janesville, county of Rock, in the state of Wisconsin,” to be an averment that he was a citizen of the state of Wisconsin, he could not have brought an action on the contract in a court of the United States. The court below, therefore, had no jurisdiction of the case. Railroad Co. v. Davidson, 157 U. S. 201, 15 Sup. Ct. 563. The judgment is reversed, at the cost of the plaintiff in error.
Judge SHOWALTER did not participate in the decision of this case.